                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

SHANTA DARGBEH,                               )     CIVIL NO: 1:17-cv-1818
           Petitioner                         )
                                              )     (Judge Jones)
            v.                                )
                                              )     (Magistrate Judge Arbuckle)
CLAIR DOLL, et al.,                           )
              Respondents                     )

                       ORDER FOR RELEASE ON BOND

      AND NOW, this 20th day of December, 2018, in accord with the

accompanying memorandum opinion, it is ORDERED that Petitioner shall be

promptly released from detention subject to the following conditions:

      (1) Petitioner must not violate federal, state, or local law while on release.

      (2) Petitioner must advise the court and immigration officials in writing before

making any change of residence or telephone number.

      (3) Petitioner must appear as required, and if ordered removed pursuant to her

ongoing removal proceedings, must surrender as directed for removal.

      (4) Petitioner is placed in the custody of:

      Laporsch Williams
      1501 Parkside Avenue, Apartment 9m
      Ewing, NJ 08638
      Telephone number (609)742-3830




                                     Page 1 of 5
 
Ms. Williams agrees to (a) supervise Petitioner, (b) use every effort to assure

Petitioner’s appearance at all proceedings, and (c) notify the court immediately if

Petitioner violates any condition of release or is no longer in custodian’s custody.

      (5) Petitioner shall be supervised by immigration authorities while on release

and may be required as part of that supervision to report as directed to designated

immigration authorities. She shall appear for monthly in-person check-ins at the

Philadelphia Field Office and shall check in by phone weekly unless instructed

otherwise in writing.

      (6) Petitioner must:

      (a) abide by the following restrictions on personal association,

      residence, or travel: Petitioner’s travel will be restricted to the following

      locations: New Jersey, the Eastern District of Pennsylvania, and the

      Middle District of Pennsylvania. Travel outside this restricted area may

      only occur with the advance written permission of immigration officials

      or the Court;

      (b) not possess a firearm, destructive device, or other weapon and must

      not associate with any known criminal gang members;

      (c) not use or unlawfully possess a narcotic drug or other controlled

      substance defined in 21 U.S.C. § 802, unless prescribed by a licensed

      medical practitioner;


                                      Page 2 of 5
 
              (d) provide information under oath about your nationality,

              circumstances, habits, associations, and activities and such other

              information as ICE deems appropriate while on bond;

              (e) report in person to the ICE location1 provided to you at time of your

              release not later than 48 hours after your release from custody or by

              December 26, 2018, whichever is later;

              (f) reside with your designated custodian and not change your place of

              residence without first securing written permission from DHS ICE

              ERO;

              (g) notify your attorney, the Court, and immigration officials in writing

              of any change to your residence address or telephone number within

              twenty-four (24) hours of the change; and,

                                                            
1
 If no location is provided at time of release report to either of these two offices
which shall be the addresses referred to in this Order as “Immigration Authority”,
or “ICE” or “DHS ICE ERO” until Petitioner is provided in writing with different
contact information:
              Pennsylvania
              Philadelphia Field Office
              114 North 8th Street
              Philadelphia, PA, 19107
              Phone: (215) 656-7164
              Area of Responsibility: Delaware, Pennsylvania, West Virginia
                
              New Jersey
              Newark Field Office
              970 Broad St. 11th Floor
              Newark, NJ, 07102
              Phone: (973) 645-3666
              Area of Responsibility: New Jersey 
                                                               Page 3 of 5
 
      (h) Within seventy-two (72) hours of your release obtain and maintain

      a working cell phone and provide the phone number to your attorney,

      the Court, and immigration officials.

      (7) Petitioner must notify both the court and immigration officials within 24

hours of any arrests or contacts with law-enforcement officials, including traffic

stops and questioning.

      It is further ORDERED that Counsel for Petitioner shall provide a copy

of this order to the designated custodian and provide the Court with a signed

acknowledgement by the designated custodian of her acceptance of the

responsibilities of this order if ICE does not do so at the time of release.

      It is further ORDERED that Immigration and Customs Enforcement

(ICE) shall provide Petitioner with a copy of this Order and have her sign the

acknowledgement before her release. If the Custodian is available at the time of

release, ICE shall have her read and sign but they are not required to do so. ICE

shall then provide a signed copy to the Court and NOTIFY THE COURT upon

Petitioner’s release from detention.

Date: December 20, 2018                  BY THE COURT
                                         s/William I. Arbuckle
                                         William I. Arbuckle
                                         U.S. Magistrate Judge

[The required acknowledgements appear on the next page]


                                       Page 4 of 5
 
                 ADVICE OF PENALTIES AND SANCTIONS

Petitioner is advised of the following penalties and sanctions: violating any of

the foregoing conditions of release may result in the immediate issuance of a

warrant for your arrest, a revocation of your release, an order of detention, a

forfeiture of any bond, and a prosecution for contempt of court and could result

in imprisonment, a fine, or both.

                             ACKNOWLEDGMENTS

PETITIONER:
I acknowledge that I understand all the conditions of my release contained in this
Order and that the conditions may be modified, in writing, as set forth in the order.
I promise to obey all conditions of release, to appear as directed, and to surrender as
directed.


________            _______________________
Date                Petitioner’s Signature

CUSTODIAN:
I acknowledge that I understand all the conditions of Petitioner’s release contained
in this Order and that the conditions may be modified, in writing, as set forth in the
order. I promise to (a) supervise Petitioner, (b) use every effort to assure Petitioner’s
appearance at all proceedings, and (c) notify the court immediately if Petitioner
violates any condition of release or is no longer in custodian’s custody.


________            _______________________
Date                Custodian’s Signature




                                      Page 5 of 5
 
